Title: To Thomas Jefferson from Benjamin Clagett, 16 October 1808
From: Clagett, Benjamin
To: Jefferson, Thomas


                  
                     Thos. Jefferson Esqr.
                     Baltre. 16th. Octr. 1808 
                  
                  After the receit of your Esteem’d favor of the 7th Inst. I ask pardon for again intruding—In June 1806 I addressed you by letter dated at Geo. Town District of Columbia by which said letter, one from the Honle. John Buchanan to G. Duvall Esqr. one other from Doctr. John Tyler to same, and a certificate signed by a number of merchants was Inclosed—I have been thus particular under a conviction that your goodness will induce you, to render me the favor required; should it be in your power. I remain with respect Your Obt Servt.
                  
                     Benja: Clagett 
                     
                  
               